Citation Nr: 0509828	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include claimed as secondary to a service-connected asthma 
disability.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from September 1951 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 2002 rating 
decisions in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied 
entitlement to service connection for a heart disorder, to 
include claimed as secondary to the service-connected asthma 
disability.

In March 2004, the Board remanded the matter for additional 
evidentiary development.  The RO has completed the Board's 
remand requests and readjudicated the matter on appeal.  The 
appeal remains denied; thus, it has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  Service connection for asthma is in effect.

3.  The heart disorder is not related to or aggravated by the 
service-connected asthma disability.

4.  The heart disorder is not related to active service.


CONCLUSION OF LAW

The veteran's heart disorder was not incurred in, aggravated 
by, or related to active military service, nor was it 
proximately due to, the result of, or aggravated by the 
service-connected asthma.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131,1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The veteran seeks service connection for a heart disorder.  
Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a chronic disease, including 
arteriosclerosis or organic heart disease, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The regulations state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Accordingly, establishing service connection requires a 
medical diagnosis of current disability; medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background & Analysis

In this case, the veteran and his spouse primarily assert 
that the veteran's heart disorder is related to his service-
connected asthma disability.  The competent evidence 
demonstrates that service connection for asthma is in effect.  
See Rating Action dated in August 1959.  It also demonstrates 
that current diagnoses of heart disease, severe coronary 
artery disease and congestive heart failure, have been made.  
The competent evidence, however, does not create a nexus 
between the veteran's current heart disease and the service-
connected asthma disability.  Thus, the probative and 
persuasive evidence fails to support the veteran's claim.

There is no competent evidence of record etiologically 
relating the veteran's heart disorder to his service-
connected asthma disability.  The evidence consists of the 
following:  

?	The service medical records, which show no complaints of 
or treatment for hypertension or heart disease.

?	A July 1959 VA examination report, which shows normal 
findings on cardiovascular examination.

?	A VA clinical summary dated from January 1961 to 
February 1961, May 1970 and July 1970 Civil Service 
Retirement Examination Reports, and VA examination 
reports dated in August 1964 and in December 1970, all 
reflecting normal findings associated with the heart.  

?	A VA examination report dated in June 1994, noting a 
history of hypertension, but not attributing the 
disorder to the service-connected asthma disability.

?	A January 1999 medical certificate from the University 
of Mississippi Medical Center, which is silent for a 
heart disorder.

?	A January 1999 VA hospital report, showing, in part, 
diagnoses of right parietal infarct, chronic obstructive 
pulmonary disease, hypertension, and smoker.  

?	Medical reports from the Jennings Harper Clinic dated 
from September 1969 to August 1970; medical statements 
from A.T., M.D., dated in July 2002 and in September 
2002; and VA outpatient treatment reports dated from 
January 1999 to January 2001, as well as September 2000 
and June 2002 VA examination reports, primarily showing 
treatment for asthma and other unrelated disorders.  

?	Medical reports from the South Central Regional Medical 
Center and Forrest General Hospital dated from April 
2000 to September 2002, showing treatment for symptoms 
associated with seizures, hypertension, and myocardial 
infarctions.  Not one of the reports, however, 
attributes the veteran's heart disorder to the service-
connected asthma disability.  

?	VA outpatient treatment reports dated from November 2001 
to June 2003, showing continued treatment for and 
diagnoses of severe coronary artery disease, 
hypertension, and congestive heart failure, but not 
relating the veteran's heart disorder to the service-
connected asthma.

?	Excerpts from the "Asthma Current Clinical 
Perspective," generally indicating that asthma 
medication may cause undesirable side affects including 
cardiac toxicity.  

?	A March 2004 VA medical opinion, wherein the examiner 
generally notes that there is no association between 
one's asthma or medication for asthma and developing 
hypertension or heart disease.  The examiner then 
specifically finds that review of the veteran's claims 
file revealed that the veteran was a smoker with chronic 
obstructive pulmonary disease and asthma.  The examiner 
adds that there were no records found throughout review 
of the claims file in which other physicians have 
attributed the veteran's service-connected asthma to his 
hypertension and/or heart disease.  Finally, the 
examiner concludes that it was less likely than not that 
the veteran's heart disease or hypertension was caused 
by or aggravated by his service-connected asthma.

As previously noted, the probative and persuasive evidence 
does not support the veteran's claim.  There is no competent 
evidence of record creating a nexus between the veteran's 
service-connected asthma and his current heart disorder.  The 
Board acknowledges the text excerpt, which suggests that 
asthma medication may cause cardiac toxicity.  This excerpt 
cannot substantiate the veteran's claim however.  Medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional.  An opinion of 
such is not of record.  The veteran cannot attempt to 
establish a medical nexus between his service-connected 
asthma and heart disease solely by submitting generic 
information in a medical journal or treatise.  Such evidence, 
alone, is too general and inconclusive.  See generally, 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  Thus, it is 
of little or no probative value.

The veteran's and his wife's appellate assertions are also 
acknowledged.  The evidence does not demonstrate that either 
is medically trained and neither is competent to provide the 
requisite medical nexus.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertion which maintains that a VA physician told him to 
smoke to medicate his asthma symptoms is also acknowledged.  
There is no credible evidence of record to support the 
veteran's assertion in this regard.  As such, the contentions 
presented on appeal are of little or no probative value, and 
cannot, standing alone, substantiate the veteran's claim.

In this case, other appropriate theories of entitlement have 
also been considered.  However, the competent evidence weighs 
against the veteran's claim in this regard as well.  There is 
no competent evidence of record demonstrating that the 
veteran's heart disease had its onset in service, was 
aggravated by service, became manifest to a compensable 
degree within a year of separation from service, or is in any 
way related to service.  As documented by the evidence 
detailed above, the service medical records are silent, and 
the post-service medical evidence demonstrates that the 
veteran's heart disease became manifest many years post 
service.  The post-service medical evidence also in no way 
relates his heart disease to active service, or his service-
connected asthma.  

Given the foregoing, the Board finds that the preponderance 
of the evidence weighs against the veteran's claim, and is 
not in equipoise.  Accordingly, the appeal is denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.

Duty To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran has been 
notified of the information and medical or lay evidence 
needed to substantiate his claim.  See Rating Decisions dated 
in October 2002 and November 2002, Statement of the Case 
dated in March 2003, and VA letters dated in September 2002 
and March 2004.  VA apprised the veteran of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claim.  In the March 2004 letter, VA told 
the veteran that to substantiate his claim, he needed to 
demonstrate that he had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between his current disability and injury, 
disease, or event in service.  VA also told the veteran that 
he should provide medical information and/or evidence about 
his doctor's records, medical diagnoses, and medical 
opinions.  VA also told the veteran that it would assist him 
with obtaining medical records, employment records, or 
records from other Federal agencies.  There is no indication 
that the correspondence was returned as undeliverable.  VA 
has fulfilled its duty to inform the veteran of the 
information and evidence needed to substantiate his claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service medical records associated with active duty, 
reports of VA examinations and medical opinions dated from 
1959 to 2004; VA outpatient treatment reports dated from 1961 
to 2003; and private medical reports dated from 1969 to 2002.  
The veteran was furnished medical release of information 
forms and told to inform VA of any additional dates and 
places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  The 
veteran has not identified any outstanding evidence which 
could be used to support the issue on appeal.  VA has met its 
duty to assist the veteran in the development of this appeal 
and there is no need for further development.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(d).

All information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for a heart disorder, to include claimed 
as secondary to the service-connected asthma disability, is 
denied.



	                        
____________________________________________
	MAJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


